From a judgment rendered on a prior suspended judgment, the defendant appealed.
The judgment in this case was entered at the July Term, 1922, before his Honor had had an opportunity to examine our opinion in S. v. Hardin,183 N.C. 815, rendered only a short time prior thereto. After the case had been docketed here, the learned judge of the Superior Court wrote to the Attorney-General, stating that he had "committed an error, and the judgment ought to be reversed." Let an order be entered in accordance with this suggestion, as the conclusion reached is supported by the record.
   Reversed. *Page 767